MEMORANDUM **
Faviola Amante-Diaz, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s (“IJ”) denial of her motion to reopen removal proceedings, in which she alleges ineffective assistance of counsel. We have jurisdiction pursuant to *6708 U.S.C. § 1252. Reviewing for abuse of discretion, Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir.2001) (en banc), we deny the petition for review.
The IJ did not abuse his discretion in concluding that Amante-Diaz “failed to present any evidence that [s]he was prejudiced by the legal representation by La Guadalupana.” The letter Amante-Diaz submitted from the Orange County District Attorney’s office concerning its investigation of La Guadalupana does not establish that Amante-Diaz received any ineffective assistance of counsel, or that the outcome of her proceedings may have been affected. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 824-26 (9th Cir.2003).
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the *670courts of this circuit except as provided by Ninth Circuit Rule 36-3.